Case 1:18-cv-00343-TFM-N Document 169 Filed 05/28/21 Page 1 of 2                    PageID #: 5088




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


 RODNEY K. SR., et al.,                        :
                                               :
        Plaintiffs,                            :
                                               :
 vs.                                           :          CIVIL ACTION NO. 1:18-cv-343-TFM-N
                                               :
 MOBILE COUNTY BOARD                           :
 OF EDUCATION, et al.,                         :
                                               :
        Defendants.                            :

                                               ORDER

        Pending before the Court is Defendants’ Board of School Commissioners and the

 Individual Commissioners’ Motion for Leave to File Response to Plaintiffss Statement of Material.

 Doc. 166, filed May 28, 2021. Defendants Board of School Commissioners of Mobile County,

 Robert Battles, Reginald Crenshaw, Dr. William Foster, Douglas Harwell, Jr., and Don

 Stringfellow (“the Moving Defendants”) move the Court for leave to file a separate objection to

 Plaintiffs’ Statement of Material Fact in Support of Motions for Summary Adjudication and for

 relief from the thirty (30) page limit set forth in S.D. Ala. CivLR 7(e) for their objection, which

 they state will not exceed sixty (60) pages in length.

        The motion (Doc. 166) is hereby GRANTED, and the Moving Defendants’ are granted

 leave to file a separate objection to Plaintiffs’ Statement of Material Fact in Support of Motions

 for Summary Adjudication and relief from the thirty (30) page limit set forth in S.D. Ala. CivLR

 7(e) for their objection, which is not to exceed sixty (60) pages in length.




                                             Page 1 of 2
Case 1:18-cv-00343-TFM-N Document 169 Filed 05/28/21 Page 2 of 2   PageID #: 5089




       DONE and ORDERED this the 28th day of May 2021.

                                      s/Terry F. Moorer
                                      TERRY F. MOORER
                                      UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
